Citation Nr: 0907661	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  05-13 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for left calcaneal 
bursitis, claimed as a left ankle injury.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The Veteran had active service from March 2004 to May 2004.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2004 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).

The Veteran requested a Travel Board hearing in connection 
with the current claim.  The hearing was scheduled for June 
2007, but the Veteran failed to report for the hearing and 
made no attempt to reschedule the hearing at a later date.  
Thus, the Veteran's request for a hearing is considered 
withdrawn.  38 C.F.R. § 20.704(d) (2008).

The Veteran's claim was remanded in August 2007 for 
additional evidentiary development.  In particular, the RO 
was instructed to schedule the Veteran for a VA examination 
to determine whether the Veteran's left calcaneal bursitis 
was chronic and/or permanent and if so, whether it was 
related to his period of active service.  The RO informed the 
Veteran on two separate occasions, including once by 
certified mail, of his responsibility to report for the 
scheduled VA examinations.  The Veteran did not report for 
the examinations.  Accordingly, the Veteran's claim is before 
the Board for final appellate consideration. 


FINDINGS OF FACT

1.  The Veteran was treated for left calcaneal bursitis in 
service. 

2.  The Veteran's currently diagnosed left calcaneal bursitis 
has been linked to his period of active service by the 
competent, probative medical evidence of record.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for left calcaneal bursitis are met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113,1137 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  Establishing service 
connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303(a) (2008). 
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  If a 
chronic disability such as arthritis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

In this case, the Veteran contends that he injured his left 
ankle during the fourth week of basic training while 
completing a two mile run.  Service treatment records (STRs) 
associated with the Veteran's claims file showed that he 
completed a Medical Prescreening History Report in December 
2003 prior to entering service.  The Veteran denied having 
swollen or painful joints at that time.  In January 2004, the 
Veteran underwent a clinical evaluation and physical 
examination.  The clinical evaluation was essentially normal, 
but the examiner noted that the Veteran had mild, 
asymptomatic pes planus.  The examiner determined that the 
pes planus did not disqualify the Veteran from service.  The 
Veteran provided a medical history in which he specifically 
denied ever having any foot problems, arthritis, or bone, 
joint, or other deformity.  

The Veteran reported to sick call in April 2004 after 
experiencing left heel pain for "weeks."  The impression 
was left calcaneal bursitis.  The examiner placed the Veteran 
on physical profile at that time.  That same month, the 
Veteran was recommended for separation from service due to an 
inability to meet the medical fitness standards.  In 
particular, the examiner noted that the Veteran had a 
preexisting left forearm disability.  No references to the 
Veteran's left calcaneal bursitis were included in the 
Entrance Physical Standards Board (EPSB) Report.  The Veteran 
was subsequently separated from service for failure to meet 
medical fitness standards.

The first pertinent post-service evidence of record is dated 
July 2004, approximately two months after discharge from 
service.  The Veteran was afforded a contract VA Compensation 
and Pension (C&P) examination.  The Veteran reported 
intermittent left ankle pain for a period of approximately 
six months.  The Veteran also indicated that he had left 
calcaneal bursitis for approximately six months.  The left 
calcaneal bursitis was manifested by self-reported symptoms 
of pain, weakness, stiffness, swelling, and fatigue.  Upon 
physical examination of the left foot, the examiner found 
evidence of tenderness.  A left heel x-ray administered at 
that time was interpreted to show evidence of sclerosis 
within the calcaneus.  The examiner opined that the x-ray 
showed a "probable compression type injury, ? fracture."  
The impression was left calcaneal bursitis.  The examiner 
further indicated that the left calcaneal bursitis was "more 
likely than not" caused by the Veteran's period of active 
duty service.

The Board notes that the Veteran has also submitted private 
treatment records in support of his service-connection claim.  
These records, however, are unrelated to the current claim.  
Instead, the private medical records contained in the claims 
file concerned the Veteran's left forearm disability, 
treatment for that injury, and a worker's compensation claim 
filed as a result of that injury.

Given the evidence of record, the Board finds that the 
preponderance of the evidence supports a finding of service 
connection for left calcaneal bursitis, claimed as a left 
ankle injury, in this case.  As previously stated, 
entitlement to direct service connection requires a finding 
that there is a current disability that has a relationship to 
an in-service injury or disease.  In this case, the Veteran's 
STRs showed that he was treated for left calcaneal bursitis 
in service.  

Approximately two months after discharge from service, the 
Veteran was afforded a VA C&P examination in which the 
examiner diagnosed the Veteran as having left calcaneal 
bursitis.  In McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007), the Court of Appeals for Veterans Claims noted that 
the requirement of a current disability is satisfied when the 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim.  

The examiner in this case concluded, based on his 
professional experience and training, that the left calcaneal 
bursitis was "more likely than not" related to the 
Veteran's period of active duty service.  Thus, the Board 
finds that the Veteran's left calcaneal bursitis was incurred 
in in service.  Accordingly, service connection for left 
calcaneal bursitis is granted in this case, subject to the 
law and regulations governing payment of monetary benefits. 

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Service connection for left calcaneal bursitis, claimed as a 
left ankle injury, is granted, subject to the law and 
regulations governing the payment of monetary benefits.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


